Citation Nr: 1418913	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-32 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability (claimed as a neck injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2011, he presented testimony during a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims folder. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In October 2011 the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development and it has been returned to the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2012, VA sent a notification letter to the Veteran advising him that he would be contacted to be scheduled for a VA examination.  Although the VA Fort Worth, Texas, clinic scheduled the examination for March 21, 2012, the Veteran failed to appear.  If a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).  In this case, however, the evidence of record suggests that the Veteran was homeless at the time the examination was scheduled, and thus may not have received the notification letter.  In light of these circumstances, this case is remanded to allow the Veteran to be scheduled for another VA examination.  While this case is on remand, the RO should attempt to ascertain the Veteran's current mailing address, including by contacting his representative.

Additionally, the Board notes that, during his Travel Board hearing, the Veteran referred to having recently received treatment for his neck disorder at several different VA facilities.  As such, an attempt to obtain all of the Veteran's VA treatment records since November 2011 should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran's claimed neck disorder from VA clinics in Fort Worth, Dallas and Albuquerque since November 2011 and associate them with the Veteran's paper or Virtual VA folder.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  Attempt to ascertain the Veteran's current mailing address, to include through contacting his representative.  The Veteran and his representative are advised that it is the Veteran's responsibility to keep VA apprised of his current mailing address.  

3.  Schedule the Veteran for an examination with an appropriate clinician for his claimed neck disability.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neck disability began during active service, is related to any incident of service, or if arthritis is diagnosed, whether it began within one year after discharge from active service.

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4.  The RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination or to fully cooperate with the examiner without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



